Case 1:19-cr-00346-BLW Document1 Filed 11/14/19 Page 1 of 9

BART M. DAVIS, IDAHO STATE BAR NO. 2696

UNITED STATES ATTORNEY

DAVID G, ROBINS, IDAHO STATE BAR NO. 8494

ASSISTANT UNITED STATES ATTORNEY

DISTRICT OF IDAHO

WASHINGTON GROUP PLAZA IV
800 EAST PARK BOULEVARD, SUITE 600

BOISE, ID 83712-7788
TELEPHONE: (208) 334-1211
FACSIMILE: (208) 334-9375

U.S. COURTS

NOV 14 20%9

Rievd___.....Ffled__. enum tt
STEPHEN VW. ane

CLERK, DISTRICT OF IDAHO

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF IDAHO

UNITED STATES OF AMERICA,
Plaintiff,
VS. |
KASEY LEE ANN NAYLOR,

Defendant.

 

 

The Grand Jury charges:

Case No. Cr

 

{9-15 AG eS BLY
INDICTMENT
18 U.S.C. § 641

18 U.S.C. § 981(a)(1(C)
28 U.S.C. § 2461(c)

COUNT ONE

Theft of Government Money or Property |

18 U.S.C. § 641

On or about October 28, 2016, in the District of Idaho, the defendant, KASEY LEE ANN

NAYLOR, did knowingly, willfully, and unlawfully steal, embezzle, and convert to her own use

certain property of the United States, to wit: a money order valued at $202.31,

In violation of Title 18, United States Code, Section 641.

INDICTMENT - 1
Case 1:19-cr-00346-BLW Document1 Filed 11/14/19 Page 2 of 9

COUNT TWO

Theft of Government Money or Property
18 U.S.C, § 641

On or about January 3, 2017, in the District of Idaho, the defendant, KASEY LEE ANN
NAYLOR, did knowingly, willfully, and unlawfully steal, embezzie, and convert to her own use
certain property of the United States, to wit: a money order valued at $200.00.

In violation of Title 18, United States Code, Section 641.
| COUNT THREE

Theft of Government Money or Property
18 U.S.C. § 641

On or about January 4, 2017, in the District of Idaho, the defendant, KASEY LEE ANN
NAYLOR, did knowingly, willfully, and unlawfully steal, embezzle, and convert to her own use
certain property of the United States, to wit: a money order valued at $237.40.

Tn violation of Title 18, United States Code, Section 641,
COUNT FOUR

Theft of Government Money or Property
18 U.S.C. § 641

On or about May 8, 2017, in the District of Idaho, the defendant, KASEY LEE ANN
NAYLOR, did knowingly, willfully, and unlawfully steal, embezzle, and convert to her own use
certain property of the United States, to wit: a money order valued at $816.72.

In violation of Title 18, United States Code, Section 641.

INDICTMENT - 2
Case 1:19-cr-00346-BLW Document1 Filed 11/14/19 Page 3 of 9

COUNT FIVE

Theft of Government Money or Property |
18 U.S.C. § 641

On or about May 11, 2017, in the District of Idaho, the defendant, KASEY LEE ANN
NAYLOR, did knowingly, willfully, and unlawfully steal, embezzle, and convert to her own use
certain property of the United States, to wit: a money order valued at $769,36.

Tn violation of Title 18, United States Code, Section 641.
COUNT SIX

Theft of Government Money or Property
18 U.S.C. § 641

On or about June 5, 2017, in the District of Idaho, the defendant, KASEY LEE ANN
NAYLOR, did knowingly, willfully, and unlawfully steal, embezzle, and convert to her own use
certain property of the United States, to wit: a money order valued at $400.00.

“In violation of Title 18, United States Code, Section 641.
COUNT SEVEN

Theft of Government Money or Property
18 U.S.C. § 641

On or about June 9, 2017, in the District of Idaho, the defendant, KASEY LEE ANN
NAYLOR, did knowingly, willfully, and unlawfully steal, embezzle, and convert to her own use
certain property of the United States, to wit: a money order valued at $760.00.

In violation of Title 18, United States Code, Section 641.

INDICTMENT - 3
Case 1:19-cr-00346-BLW Document1 Filed 11/14/19 Page 4 of 9

COUNT EIGHT

Theft of Government Money or Property
18 U.S.C. § 641 ©

On or about J une 12, 2017, in the District of Idaho, the defendant, KASEY LEE ANN
NAYLOR, did knowingly, willfully, and unlawfully steal, embezzle, and convert to her own use
certain property of the United States, to wit: a money order valued at $755.60.

In violation of Title 18, United States Code, Section 641.
COUNT NINE

Theft of Government Money or Property
18 U.S.C. § 641

On or about June 14, 2017, in the District of Idaho, the defendant, KASEY LEE ANN
NAYLOR, did knowingly, willfully, and unlawfully steal, embezzle, and convert to her own use
certain property of the United States, to wit: a money order valued at $750.51,

In violation of Title 18, United States Code, Section 641.
COUNT TEN

Theft of Government Money or Property
18 U.S.C. § 641

~ On or about June 16, 2017, in the District of Idaho, the defendant, KASEY LEE ANN
NAYLOR, did knowingly, willfully, and unlawfully steal, embezzle, and convert to her own use
certain property of the United States, to wit: a money order valued at $620.00.

In violation of Title 18, United States Code, Section 641.

INDICTMENT - 4
Case 1:19-cr-00346-BLW Document1 Filed 11/14/19 _ Page 5 of 9

COUNT ELEVEN

Theft of Government Money or Property
18 U.S.C, § 641

On or about June 21, 2017, in the District of Idaho, the defendant, KASEY LEE ANN
NAYLOR, did knowingly, willfully, and unlawfully steal, embezzle, and convert to her own use
certain property of the United States, to wit: a money order valued at $725.00.

In violation of Title 18, United States Code, Section 641,
COUNT TWELVE

Theft of Government Money or Property
18 U.S.C. § 641

On or about June 26, 2017, in the District of Idaho, the defendant, KASEY LEE ANN
NAYLOR, did knowingly, willfully, and unlawfully steal, embezzle, and convert to her own use
certain property of the United States, to wit: a money order valued at $575.00.

In violation of Title 18, United States Code, Section 641.
COUNT THIRTEEN

Theft of Government Moncey or Property
18 U.S.C. § 641

‘On or about June 30, 2017, in the District of Idaho, the defendant, KASEY LEE ANN
NAYLOR, did knowingly, willfully, and unlawfully steal, embezzle, and convert to her-own use
certain property of the United States, to wit: a money order valued at $600.00.

In violation of Title 18, United States Code, Section 641.

INDICTMENT - 5
Case 1:19-cr-00346-BLW Document1 Filed 11/14/19 Page 6 of 9

COUNT FOURTEEN

Theft of Government Money er Property
18 U.S.C, § 641

On or about July 5, 2017, in the District of Idaho, the defendant, KASEY LEE ANN
NAYLOR, did knowingly, willfully, and unlawfully steal, embezzle, and convert to her own use
certain property of the United States, to wit: a money order valued at $789.60,

In violation of Title 18, United States Code, Section 641.
COUNT FIFTEEN

Theft of Government Money or Property
18 U.S.C. § 641

On or about July 9, 2017, in the District of Idaho, the defendant, KASEY LEE ANN
NAYLOR, did knowingly, willfully, and unlawfully steal, embezzle, and convert to her own use
certain property of the United States, to wit: a money order valued at $775.00.

‘In violation of Title 18, United States Code, Section 641,
COUNT SIXTEEN

Theft of Government Money or Property
18 U.S.C. § 641

On or about July 21, 2017, in the District of Idaho, the defendant, KASEY LEE ANN
NAYLOR, did knowingly, willfully, and unlawfully steal, embezzle, and convert to her own use
certain property of the United States, to wit: a money order valued at $669.92.

In violation of Title 18, United States Code, Section 641.

INDICTMENT - 6
Case 1:19-cr-00346-BLW Document1 Filed 11/14/19 Page 7 of 9

COUNT SEVENTEEN

Theft of Government Money or Property
18 U.S.C. § 645

On or about July 25, 2017, in the District of Idaho, the defendant, KASEY LEE ANN
NAYLOR, did knowingly, willfully, and unlawfully steal, embezzie, and convert to her own use
certain property of the United States, to wit: a money order valued at $706.60.

In violation of Title 18, United States Code, Section 641.
COUNT EIGHTEEN

Theft of Government Money or Property
18 U.S.C. § 641

On or about July 25, 2017, in the District of Idaho, the defendant, KASEY LEE ANN
NAYLOR, did knowingly, willfully, and unlawfully steal, embezzle, and convert to her own use
certain property of the United States, to wit: a money order valued at $778.22.

In violation of Title 18, United States Code, Section 641.
COUNT NINETEEN

Theft of Government Money or Property
~ 18 U,S.C, § 641

On or about August 25, 2017, in the District of Idaho, the defendant, KASEY LEE ANN
NAYLOR, did knowingly, willfully, and unlawfully steal, embezzle, and convert to her own use
certain property of the United States, to wit: a money order valued at $892.10.

In violation of Title 18, United States Code, Section 641.
CRIMINAL FORFEITURE ALLEGATIONS
Fraud Forfeiture
18 U.S.C. § 981(a)(1)(C)/28 U.S.C. § 2461(c)

Upon conviction of any of the offenses alleged in Counts One through Nineteen of this

Indictment, the defendant, KASEY LEE ANN NAYLOR, shall forfeit to the United States any —

INDICTMENT - 7
Case 1:19-cr-00346-BLW Document1 Filed 11/14/19 Page 8 of 9

and ail property, real and personal, tangible and intangible, consisting or derived from any
proceeds the said defendant obtained directly or indirectly as a result of the foregoing offense.
The property to be forfeited includes, but is not limited to, the following:

1, Unrecovered Cash Proceeds and/or Facilitating Property. The defendant
obtained and controlled unrecovered proceeds of the offense of conviction, or property derived
from or traceable to such proceeds, and property the defendant used to facilitate the offense (if
facilitation is alleged), but based upon actions of the defendant, the property was transferred, .
diminished, comingled, or is otherwise unavailable. The defendant obtained and controlled at
least $12,560.43 in unrecovered forfeitable property.

2, Substitute Assets. Pursuant to 21 U.S.C. § 853(p) and other applicable statutes,
the government will seek forfeiture of substitute assets, “or any other property of the defendant”

up to the value of the defendant’s assets subject to forfeiture, The government will do so when

the property subject to forfeiture cannot be forfeited for one or more of the following reasons:

a. Cannot be located upon the exercise of due diligence;

b. Has been transferred or sold to, or deposited with, a third person;

c, Has been placed beyond the jurisdiction of the court;

d, Has been substantially diminished in value; or

e, Has been commingled with other property which cannot be subdivided
without difficulty.

INDICTMENT - 8
Case 1:19-cr-00346-BLW Document1 Filed 11/14/19 Page 9 of 9

Dated this 13th day of November, 2019,

A TRUE BILL

/s/ [signature on reverse]

 

FOREPERSON

BART M. DAVIS
UNITED STATES ATTORNEY
By:

Date Qf

DAVID G. ROBINS
ASSISTANT UNITED STATES ATTORNEY

 

INDICTMENT - 9
